*GIEMER, J.
The court is of opinion that, whatever grounds there may be for suspecting that the appellant exacted from the appellee usurious interest upon the various loans in the proceedings mentioned; as the allegations in the bill are denied in the answer and unsustained by proof, the appellee is not entitled to any relief. The court is also of opinion, for a similar reason, that the appellee is not entitled to any relief as to the credit of $350, claimed by him on account of the negotiable note in the bill mentioned; and that the said decree is, therefore, erroneous.
The other judges concurred in the opinion of GILMER, J.
Decree reversed.